Wells, J., orally.
The instrument was a mortgage in the regular and usual form. Parol evidence was offered, to show that it was designed to be merely a pledge, and thereby control the written contract. Such evidence was clearly inadmissible.
The unconditional sale by Garland, though prior to the payday of the note, was a violation of the trust reposed in him *320by the plaintiff ; and gave to the plaintiff an instant right to reclaim the possession.
The instruction was that the sale or offer to sell by the defendant was evidence of a conversion. That fact when taken in connection with the proof of the demand and the nondelivery, constituted sufficient evidence of a conversion.

Exceptions overruled.